In a wrongful death action, defendant Gabila & Sons Mfg., Inc., appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Kings County, entered May 26, 1976, as is against it and in favor of plaintiff in the amount of $180,000, upon a jury verdict. Judgment affirmed, insofar as appealed from, with costs. Considering the facts surrounding the accident, which occurred while the decedent was a passenger in the appellant’s truck, the trial court properly submitted the questions of appellant’s negligence and the decedent’s contributory negligence to the jury. The jury’s determination, in plaintiffs favor, was supported by the evidence adduced at trial. Assuming that the trial court’s refusal to charge that section 141 of the Traffic Regulations of the City of New York was applicable as between plaintiffs decedent and the appellant was error, it was not, under the circumstances of this case, sufficiently prejudicial to warrant a reversal. Shapiro, Acting P. J., Titone, Hawkins and O’Connor, JJ., concur.